*94MEMORANDUM **
Yingxin Pang, a native and citizen of China, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Pang’s motion to reopen because the new evidence submitted with the motion did not affect the agency’s determination that Pang lacked credibility, and Pang therefore did not establish prima facie eligibility for the underlying substantive relief sought. See id. at 785.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.